Dismissed and Memorandum Opinion filed July 9, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00824-CV

                 MARTHA RANGEL GONZALEZ, Appellant

                                         V.
                   VIRGILIO RAMON-SAVALZA, Appellee

                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-23305

                 MEMORANDUM                       OPINION


      This appeal is from a judgment signed August 3, 2012. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On May 14, 2013, this court issued an order denying appellant’s motion for
reconsideration of the trial court’s ruling sustaining the contest to her affidavit of
indigence. On that date, this court directed appellant to pay or make arrangements
to pay for the record in this appeal. The court further notified appellant that unless
she provided the court with proof of payment for the record within fifteen days of
the court’s order, the court would dismiss the appeal for want of prosecution. See
Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Brown, Christopher, and McCally.




                                          2